 TEAMSTERS LOCAL 663TeamstersLocal 663,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,IndependentandContinentalOil Company. Case 15-CB-980October 7, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn May 27, 1970, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent and General Counsel filed exceptions tothe Trial Examiner's Decision and supporting briefs,and the Charging Party filed cross-exceptions and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, and supporting briefs, and the entire record inthe case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, asmodified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Teamsters Local663, affiliatedwith International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and HelpersofAmerica, Independent, Westlake, Louisiana, itsofficers, agents, and representatives, shall take theaction set forth in the Trial Examiner's Recommend-ed Order, as herein modified.1.Delete paragraph 2(b) and substitute the follow-ing:"Completely expunge and exscind from itsrecords all reference and other evidence in its files ofthe fines and the threats to fine members for acceptingpromotions, and notify all threatened and finedmembers, in writing, of such action."5812.Substitute the attached Appendix for the TrialExaminer's Appendix.iThe General Counsel has excepted,inter alia,to the Trial Examiner'sfailure to recommend that Respondent expunge its records of its attempt tolevy fines upon those individuals found not guilty of Respondent's charges,and to his inadvertent failure to include Paul Hart and Ralph Carter in thenotice as names of the members Respondent will reimburse for any sumspaid towards fines unlawfully leviedWe find merit in these exceptionsHowever,we still order Respondent to expunge from its records allreference and other evidence in its files relating to those individuals foundguilty as well as those individuals found not guilty As the Trial Examinerfound that both Hart and Carter were unlawfully fined, and has orderedthat Respondent reimburse them for any sums paid toward those fines, wewill also include their names in the noticeThe General Counsel also excepts to the Trial Examiner's failure to findthat the threatened or levied fines were excessive and arbitrary This issuewas recently disposed of inArrow Development Co,185 NLRB No 22,where we concluded"that the local courts are the more logical tribunals forthe establishment of standards of reasonableness" with respect to unionfinesAPPENDIXNOTICETo MEMBERSPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT fine or threaten to fine any of ourmembers because they accept promotions or otherchange of status with Continental Oil Company.WE WILL NOT fine or threaten to fine any of ourmembers because they accept and retain positionsas temporary supervisors with Continental OilCompany if such supervisors are or may becomethe representatives of said Company in theadjustment of grievances.WE WILL rescind and revoke all fines imposedupon our members for accepting and retainingpromotions or positions as temporary supervisorswith Continental Oil Company.WE WILL reimburse our members for any sumspaid toward fines levied upon them with interest atthe rate of 6 percent per annum from the dateswhen said sums were paid. The members to bereimbursed are:Monte AndrewsVito A. TramonteElton BertAlfred C. DeatheridgeJim R. MilamRalph CarterPaul HartGeorge L. CockerhamBillyR. FranksDaniel D. HieronymusBilly J.WhiteWE WILL enter upon the minutes of ourmeetings the rescission of said fines and notify theabove-named employees in writing that suchaction has been taken.193 NLRB No. 84 582DatedByDECISIONS OFNATIONALLABOR RELATIONS BOARDTEAMSTERS LOCAL 663,affiliatedwithINTERNATIONALBROTHERHOOD OFTEAMSTERS CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,INDEPENDENT(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, T6024 Federal Building (Loyola), 701 LoyolaAvenue. New Orleans, Louisiana 70113, Telephone504-527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner- Upon a charge and anamended charge filed April 17 and July 2, 1969,respectively,by Continental Oil Company, herein theCompany, against Teamsters Local 663, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independent,herein the Teamsters,theGeneral Counsel issued com-plaint dated December 19, 1969,alleging the Teamsters, bythreatening to fine and fining certain supervisors andemployees of the Company,violated Section 8(b)(1)(A) and(B) of the Act.The answer of the Teamsters denied the commission ofany unfair labor practices.Thisproceeding, with all parties represented was heardby me at Lake Charles, Louisiana, on February 19 and 20,1970.At the conclusion of the hearing the parties weregiven leave to file briefs and briefs were received on May14.Upon the entire record in this case and from myobservation of the witnesses while testifying,Imake thefollowing:FINDINGS1.THE BUSINESSOF THE COMPANYThe Companyis a Delawarecorporationengaged in theprocessing and distribution of petroleumproducts at LosAngeles, California;Billings,Montana; Denver,Colorado;and Wrenshall,Minnesota.It also operates a refinery andpetrochemical plant atWestlake,Louisiana.During thecalendar year1968 the Companyreceived materials andproductsat itsWestlake refineryvalued in excessof $50,000shipped toWestlake from places outside the State ofLouisianaThe Companyisengaged in commerce within themeaning ofthe Act.11.LABOR ORGANIZATION INVOLVEDThe Teamstersis a labor organization within the meaningof the Act.111.THE UNFAIR LABOR PRACTICESA.BackgroundThe Companyoperates a refinery on oneside of OldSpanish TrailinWestlake and a petrochemical plant on theother side.Management is separate up to executivemanagementbut both plants are represented by theTeamsters. It had been thepolicy of the Companyfor someyearstopromote employees to positionsof temporarysupervisorsat bothplants and in the various divisions ofboth plantswhenever needed.Accordingto the testimonyofC.W. Clower,director of personnel,such occasionsoccurredwhen a major turnaround or overhaul took place;when vacations or sickness required replacement ofsupervisors and when permanent supervisors were sent outon special assignments.The duration of thetemporaryappointmentwas indefinite and the men returned toemployeestatus when the need was over. Several employeestestified thattheyhad actedas temporarysupervisors onmore than one assignment.Another factorinfluencing theCompany incontinuingthispolicywas the chance toevaluate thesupervisoryqualifications of its employees.On January 4, 1969,'four of theCompany'splants werestruck by the Oil,Chemical andAtomic Workers Unionwhich represented the employees at those plants.The plantsso struck were located at Paramount,California;Denver,Colorado;Billings,Montana; and Wrenshall,Minnesota.The strikeswere concluded at Billingson February 10, atDenver onFebruary21, at Paramounton February 22, andatWrenshall on April 14. All thestrikes were economic innature.Supervisors and technical personnel were sent fromWestlake tothe various plants to assist during the strikeperiods.These personnel together with their job classifica-tions(G.C. Exh.3) were:IUnless otherwise noted,all dates refer to 1969 TEAMSTERS LOCAL 663DENVECOLORADO583NameJob TitleDateLeroy ScovillDivision SuperintendentFeb.9--Feb. 20Robert CowdenAssistant Chief ChemistFeb.4--Feb. 21Amon GentryFire MarshalJan.2--Feb. 15Edsel HortonAssistant Shift ForemanJan.25--Feb. 18Charles KnappChief Process EngineerJan.2--Feb. 4John LeMaireSafety SupervisorJan.2--Feb. 21Bill WilsonSafety SupervisorJan.2--Feb. 2Basil MoncriefAssistant Shift ForemanJan.2--Feb. 21Glenn ArmstrongShift ForemanJan.2--Feb. 21Ted AggelisPlant Security SupervisorJan.2--Feb. 21Strike DurationStruck12:01 a.m.,January 4, 1969Settled4p.m., February 21, 1969WRENSHALL$MINNESOTARobert WakelandSupervisor of Personnel Adm.Jan.6--Feb. 28Lawrence TrosclairCraft ForemanJan.6--15; Mar. 8-30Ken DanielMechanical EngineerJan.6--March 6Elwood CadyMechanical EngineerJan.6--Feb. 28Harold HerfordAssistant Shift ForemanJan.6--Jan. 18Ed MaddoxDock ForemanJan.11--Feb. 21R. A. MoorePlannerFeb.3--Feb. 28Bill HanberryDraftsman---SurveyorFeb.10--April 6Mike BosworthProcess Engineer TraineeFeb.17--March 21Clifford KinneyShift ForemanFeb.21--March 30John CoontzMachinists ForemanJan.6--Feb. 19Duncan ParksMechanical EngineerMarch 8--April 13Warren CoxTechnicianMarch 21--April 1James WarnProcess EngineerApril 4--April 13Strike DurationStruck12:01 a.m.,January 4, 1969Settled8a.m., April 14, 1969BIL LINGS, MONTANANameJob TitleDateBill BradleySuperintendent,LCPCPJan.4-Feb.10Joe CarnahanCraft ForemanJan.8--Jan.18Bill CayanProcess EngineerJan.4--Feb.9John CopelandUtilitiesSuperintendentJan.4--Feb.10 584DECISIONSOF NATIONAL LABOR RELATIONS ROAR!)NameJob TitleDateJerry CorcoranProcess EngineerJan.5--Feb.10Bill CouchCoordinatorJan.4--Feb.9Wayne FlemingMechanical InspectorDec.30--Feb.10Robert GibsonOperations SuperintendentJan.30--Feb.10Frank GranthamProcess EngineerJan.4--Feb.9Al GuerriniSenior Mechanical EngineerJan.5--Jan.30Pat HancheyOperations ForemanDec.30--Feb.10BillHanberryDraftsman-SurveyorFeb.2--Feb.9Ray HollingsworthArea ForemanJan.4--Jan.13J. B. JohnsonDivision Mechanical ForemanJan.4--Feb.9Duncan ParksMechanical EngineerJan.4--Jan.12A. G. SchwartzerArea ForemanJan.8--Jan.12Royce StroudChief Process EngineerJan.4--Feb.9James WarnProcess EngineerJan.6--Feb.10James WeeksFire MarshalJan.4--Feb.9R. F. WaylandAnalytical ChemistJan.6--Jan.12Mike BosworthProcess Engineer TraineeJan.15--Feb.10Job GibsonProcess EngineerJan.6--Feb.10Chester BarrowArea ForemanJan.4--Jan.13Strike DurationStruck12:01 a.m., January 4, 1969Settled8a.m., February 10, 1969PARAMOUNT,CALIFORNIAJack ClarkPlannerFeb.3--Feb.24Clarence LeBertMechanical SupervisorJan.6--Feb.1Jim BowmanMechanical EngineerJan.6--Feb.17Strike DurationStruck12:01 a.m., January 4, 1969Settled12:01 a.m., February 22, 1969 TEAMSTERS LOCAL 663This, in general, is the background against which theconduct of the Teamsters must be measured.B.The Fines and ThreatsParagraph 7 of the complaint alleges:Monte AndrewsElton LeBertJim R. MilamRalph H.CarterBilly R.FranksVitoA. TramonteAlfred C.DeatherageGeorgeL. CockerhamPaul HartDaniel D. HieronymusBilly J. WhiteJames A. SegerW. T. SappingtonLuke J. Landry, Jr.Hershel S. Robinson585On or about the dates set forth opposite their names,the following-named individuals employed by theEmployer at its Westlake, Louisiana facilities occupiedthe positions of temporary supervisors:-- January 24 to April 14, 1969-- April 1 to April 14, 1969-- January 6 to April 14, 1969-- January 4 and 14, 1969March 31 toApril14, 1969-- March 31 toApril14, 1969-- March 31 to April 14, 1969-- January 6 to February 9, 1969March 10 to March 21, 1969March 26 to April 6, 1969-- February 6 to March 9, 1969March 31 to April 14, 1969-- January 4 to February 14, 1969April 1 to April 14, 1969-- January 6 to April 14, 1969-- February 10 to February 21, 1969April 2 to April 14, 1969-- January 4 to January 7, 1969February 11 to February 17, 1969April 1 to April 6, 1969-- April 2 to April 14, 1969-- January 4 and 5, 1969April 6 to April14, 1969-- February 26 to March 9, 1969March 31 toApril14, 1969Paragraph 10 of the complaint alleges that each of theabove-namedemployees and, in addition, employees LouisGlosten,JosephLeBlanc, andWimpy Meyers werethreatened with fines by the Teamsters in the amount of$150 for "accepting, retaining or refusing to relinquishpositions as temporary supervisors at Westlake" during thestrike period.Paragraph 11 of the complaint alleges:Respondent, at various times during May, June, andJuly 1969, leviedfinesupon the following-namedemployees covered by the collective-bargaining agree-ment described in paragraph 5, above, in the sum of$150 each for accepting, retaining, or refusing torelinquish positions as temporary supervisors at theWestlake facilities during the period between January 4,1969, and April 14, 1969:Monte AndrewsElton LeBertJim R. MilamRalph H. CarterBilly R. FranksVito A. TramonteAlfred C. DeatherageGeorge L. CockerhamPaul HartDaniel D. HieronymusBilly J.WhiteThe Teamster's records (G.C. Exhs. 2-a, 2-b, 11-athrough 20-b, and 23-a through 23-d) indicate that thefollowing action was taken against the aforesaid members: 586MemberDECISIONS OF NATIONALLABOR RELATIONS BOARDChargesFiled 2/ActionTaken 3/Monte Andrews5/9/69Elton LeBert5/9/69Jim R. Milam5/9/69Ralph H.Carter4/23/69Billy R. Franks5/9/69Vito A.TramonteNo RecordA. C. Deatheradge5/9/69G. L. Cockerham5/9/69Paul Hart5/9/69D. D. Hieronymus5/1/69Billy J.White5/19/69The charges were similar in form and substance except asto minor variations such as dates. The charge filed againstMonte Andrews(G. C. Exh.18-a) reads:Dear Brother Andrews:This is to inform you that charges have been madeagainst you and filed with this Local Union. The chargealleges that you have violated your oath of membershipand also the Constitution of the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America. The charges are as follows:Violation of the obligations to which you pledgedyour word and honor upon becoming a memberof Teamsters Local Union No. 663, by refusing toobey the authority of the Union as set out in theaction of the Local Union on March 11, 1969,i.e.,."That any member who has been set uptemporarily while supervisory personnel are outside strike breaking and said members refuse toset themselves down will be fined $150."And you did, knowingly, thereafter retain assign-ment with Continental Oil Company outside thebargaining unit in the Lake Charles Refinery andPetrochemicalComplex while Supervisors andEngineers from the same Company were operat-ing a plant whose employees were legally on strikeagainst Continental Oil Company, thereby aidingthe Company in maintaining a struck facility.Further, be advised that a trial will be held inaccordance with the Constitution of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, adopted by the Miami Beach,Florida, Convention July 4-7, 1966, and you shall berequired to stand trial at the time and place designatedbelow:Article XIX, Section 1, (b) of the Constitution statesthat "The accused may appear in person, and withwitnesses, to answer the charges preferred against him2The date is that of the letterto the membernotifying himthat chargeshave been filed3The date is thatof the letter to the employeenotifying him of theaction taken4Clower testified that "We do not set up temporarysupervisors asFined $150, 5/29/69Fined $150, 6/23/69Fined $150, 6/23/69Fined $150, 5/27/69Fined $150, 7/8/69Fined $150, 6/9/69Fined $150, 6/9/69Fined $150, 6/9/69Fined $150, 6/23/69Fined$150, 5/27/69No Recordor her The accused may select only a member of hisLocal Union to represent him in the presentation of hisdefense; and the charging party may select only amember of his Local Union to assist him in thepresentation of the evidence in support of the charges."Fraternally yours,Bobby T. CrickSecretary-TreasurerTeamster Local Union No.663The only reason for the fines in each case was theacceptance by a member of a temporary position assupervisor atWestlake while permanent supervisors wereon assignment at the Company's struck plants.The reason this action was taken by the Teamsters isequally clear.George Baukman, president and businessagent of the Teamsters, testified that the membership firstdiscussed the strike at other plants at a meeting heldJanuary 14 The discussion at this meeting centered on thepossibility that picket lines might be extended to Westlakeand whether the members should cross such picket lines.Baukman warned them they were working under contractand could be fired for refusing to cross. In late January,Baukman had a conversation with Clower in which Clowertold him that the strikewas lastinglonger than anticipatedand it might be necessary to set up some of the bargainingunitemployees as temporary supervisors.Baukmanobjected and reminded Clower that it had been past policynottoreplacesuchsupervisorswithtemporarysupervisors.4On February 1 I the Continental employees had a "gripe"meeting following the general membership meeting. At thismeeting the membership voted to fine any member whoaccepted a temporary set up as supervisor the sum of $500.This motion was defeated but a motion fining the members$150 was passed. Because of some doubt as to the legality ofdirect replacements for anyone we send out of our plant to serve at ourstruck facilities " Clower also testified that on checking he found that noneof the temporary supervisors had been set up to replace anyone on strikeduty, that the temporary jobs had been set upbefore the strike began TEAMSTERS LOCAL 663587thismeetingthemotion was again passed at the nextgeneralmembershipmeetingheldMarch 11.5 It waspursuant to this resolution that the fines were imposed.The foregoing records establish that not only were thetemporary supervisors fined but were threatened with finesin the letters sent to them notifying them of the chargesfiledagainstthem. It was also stipulated that certainemployees were told by Baukman and Ames, a Teamstersrepresentative, that the Teamsters had passed a resolutionthat members accepting employment would be fined $150.Unlike the fined employees it is unnecessary to makespecific findings as to all employees who might have beenthreatenedalthough the Teamsters records and thestipulation are specific. In any event, threats sufficient tocoercean employer within the meaning of Section8(b)(1)(B) is not dependent upon any specific number ofsupervisors.The facts are admitted and the fines andthreats will stand or fall togetherC.The Status of the Temporary Supervisors1.Deatheradge, Robinson, Hieronymous, andWhiteA vital issue to the 8(b)(1)(B) issue raised by thecomplaint was whether the temporary supervisors acquiredsupervisory status within the meaning of Section I1 of theAct. It is not disputed that the Company had a past practiceof appointing temporary supervisors as set forth,supra,andthat the terms and conditions under which they operatedwhile under such assignments did not vary. The temporar-ieswere selected from the bargaining unit, received a 10percentincreaseduring the period of their assignment andreturned to the bargaining unit when their assignment wascompleted. Their rights under the contract as employeeswere unaffected.Daryl Zimmer, senior control chemist in the petrochemi-calplant testified that in December 1968 he receivedpermission from management to initiate a program oftemporary supervisors in the laboratory so there would besupervisors present on a 24-hour basis. (The laboratoryoperated on a 24-hour basis, 7 days a week.) Six employeeswere selected,Deatheradge,Robinson,Hieronymous,White, Chenet, and Shrewsbury.6 All operated as temporar-y supervisors during the period from January 6 to April 14.Zimmer prepareda listof their duties (G.C. Exh. 24.) Thisoutline reads.Duties of Temporary Shift SupervisorsISupervise laboratory analysts on shift. Tempo-rarysupervisorwillhave full responsibility andauthority over the analysts.5Teamsters' minutes for this meeting readMotion made (Lejeune and Didion) and seconded, that any memberwho has been set up temporarily while supervisory personnel areoutside strike breaking, and said member refused to set themselves(sic) down, will be fined $150 Motion carried6 Four of these, Deatherage, White, Hieronymous, and Robinson laterbecame permanent supervisorsrPrior to the assignment of the temporaries the analysts were subject tosupervision by the shift foreman in charge of the entire shift There was nointermediate supervision between Zimmer and the analysts2.Coordinate laboratory testing formaximumefficiency.3.Establish sample priorities.4.Assist analysts with any analytical problems.5.Act as liaison between lab and plant.6.Determine overtime requirements and obtainappropriate personnel.7.Advise appropriate unit personnel of abnormalor unusual conditions as evidenced by sample analysis.8.Check shipping analysis against specificationsand release shipments.9.Order lunches as required.10.Keep a log book of any problems, unusualcircumstances, operational changes, etc. (I want somenotation from every shift).Since this document was prepared prior to the strike andthere is no evidence that it was prepared in contemplationof a strike situation I do not find it self-serving.In addition Zimmer testified that he told them theywould have the same responsibility in this area as he hadhad,which included the authority to "hear and settlegrievances, take disciplinary action, instruct and supervisethe normal functions of a front line supervisor."On examination by company counsel Zimmer testifiedthat the temporaries were in charge of their shifts during hisabsence, that they assigned the work, determined the needfor overtime work and checked the contract to see whichanalyst was entitled to the work.? Under the contract theywere not permitted to perform unit work.8Based on the foregoing, I find that the temporarysupervisors assigned to supervise the analysts from January6 to April 14 were supervisors within the meaning of theAct. In reaching this conclusion I have considered the casescited by the Teamsters counsel in footnote I 1 of its briefand find all cases inapposite. This case does not involvesporadic assignment as the term was used in those cases forthe assignments made herein, although for indeterminateperiods,arosenot from immediate necessity or briefabsences of regular supervision but from company policy toestablish an intermediate hierarchy of supervision destined,if proved feasible, to become permanent.9As to whether the assignments were made only to provideassistance to the Company dunng the strike period whenrelief of other supervisors transferred to struck plants wasnecessary is a different question to be discussed under"Conclusions."2.Sappington and SegerTestimony was submitted by Arthur S. Gallagher that W.T. Sappington and James A. Seger were made temporarysupervisors during the strike period in the alcohol unit ofthe Company. The complaint does not allege that either8Two grievances were filed by the Teamsters against Robinson forperforming unit work while acting as a temporary supervisor (G C Exhs26 and 27 )9 I find no evidence that these employees became permanentsupervisors on any fixed date Certainly the allegation of paragraph 7 ofthe complaint does not establish that they became permanent supervisorsduring the strike period On the other hand, G C Exh 9 establishes thatDeatheridge,Robinson,Hieronymous, and White acted as supervisorsduring various periods after April 14, thus negating any inference that theywere solely strike replacements 588DECISIONSOF NATIONALLABOR RELATIONS BOARDwas fined by the Teamsters but it was stipulated that bothreceived notification of charges and were subsequentlyfound not guilty Since a finding that these employees werethreatened within the meaning of Section 8(b)(1)(B) wouldadd nothing to any remedial order which might berecommended herein I find it unnecessary to determinetheir supervisory status.3.Andrews, Franks, and TramonteThese three employees served as temporary supervisors inthepetrochemical plant under Harry J.Montgomeryduring the strike period and all continued to served untilFebruary 8, 1970. Montgomery testified, and much of histestimony was conclusory, that the temporary supervisorsdeterminedmanpower requirements in their respectiveareas; filled out accident reports; 10 evaluated probationaryemployees; 11 had authority to order materials from thewarehouse 12; had authority to grant time off; attendedsupervisorymeetingseverymorning and had access toemployees' personnel records when required. Montgomeryalso testified that Andrews was contacted by a Teamsterrepresentative, Larry Ames, concerning a grievance of anemployee.On cross-examination Montgomery testified that onlypermanent supervisors were assigned weekend work andthat temporary supervisors did not conduct trainingsessions.Nevertheless, I find that Andrews, Franks, andTramonte possessed authority and had duties requiring theexerciseof responsible judgment sufficient to qualify assupervisors within the meaning of the Act.134.Milam, LeBert, Hart, and CockerhamItwas stipulated at the hearing that employees LeBertandCockerham possessed the same authority whileemployed as temporary supervisors as did Jim Milam 14Jim Milam testified that he had been employed in theethylene unit of the Company's plant during the strikeperiod and that he had been a temporary supervisor sinceMay 1968. On February 14, 1969, he set himself down astemporary supervisor at the request of George Baukman,president of the Teamster's local. Baukman's request,according to Milam, was made on the ground that theCompany was struck at other plants and companysupervisorswere being sent to those plants Baukmanmentioned to him that if the temporary supervisors did notset themselves down they might be subject to a fine of $150.He spoke to Hart concerning Baukman's request and bothhe and Hart set themselves down.Milam testified that he assigned work to other employeesby writing the instruction in a log book and then telling the10G C Exh 29k through 29n11See G C Exh 29 through 29j12Larry Ames, representative of the Teamsters, testified that when hewas employed by the Companyas a craftsman,employees had theauthority to requisition materials from the warehouse13 In view of this finding it is unnecessary to rule upon the request ofthe General Counsel that the Examiner reverse his ruling excluding certaintestimony respecting the handling of grievances by Andrews after the endof the strike period it should be stated, however, that the record does notindicate that there was any change in the duties of the temporarysupervisors after April 1414No such stipulation was agreed to by Respondent with respect to"top operator" how the work should be done. He hadoccasion on four instances to reprimand employees forwork not properly performed. He was in charge of workscheduling for 35 employees and handled complaints andgrievancesfromemployeeswithrespecttotheseschedules.15 The procedure with complaints was to checkthe contract and explain that it was being followed.Sometimes he dealt with the employee, sometimes with theshop steward, and sometimes with both.16On cross-examinationMilam admitted that his timespent as temporary supervisor was computed toward hisseniorityasan employee and that he continued toparticipate in the fringe benefits provided by the contractfor employees. I nevertheless conclude that during theperiods spent as temporary supervisor he exercised theauthority responsibly to direct other employees within themeaning of the Act. In view of the stipulation of the partiesIfind LeBert and Cockerham exercised similar supervisoryauthority.5.Carter and LandryCarter and Landry both were employed in the safetydepartment and, according to Safety Director Thomas,were set up as fire marshals during the strike period. Bothcontinued to act as fire marshals after the strike period. Itwas their duty to see that all operating equipment was insafe condition and to certify this fact, a duty whichpresumably involved the checking of all safety equipment.If equipment was not in a ready condition they had theauthority to request employees from the mechanicaldepartment to make the necessary repairs and wouldsupervise the making of such repairs. They also supervisedlaboring crews who were engaged in pouring dry chemicalsinto the fire trucks. Plant guards reported to the marshals ifthey needed extra men.Ifind nothing in this testimony to establish that themarshals exercised any supervisory authority over otheremployees in the safety department or that their authorityover other employees consisted in more than the exercise oftheir expertise in their particular area. Guards and safetyprotection employees necessarily exercise some authorityover plant employees in the performance of their duties.This does not constitute them supervisors within themeaning of the Act and I so find with respect to Carter andLandry. 17D.Conclusions1.Violations of Section 8(b)(1)(B) of the ActThe few Board decisions respecting fines imposed uponHartHart did not testify nor did any higher supervisor testify with respectto his authority Testimony of Milam as to his duties was rejected Milamand Hart operated in different areas This leaves Hart in limbo and I canonly conclude that the General Counsel did not sustain his burden of proofto establish Hart was a supervisor15Milam testified that when a week's schedule was set up on Thursdaymorning, changes in shifts and days off would often be necessary and thatthere would always be complaints "Half of them are happy and half ofthem aren't "16As to other grievances see G.C Exh 3017Landry was not fined, chargesagainsthim were dismissed TEAMSTERS LOCAL 663589union members who represented or might represent theemployer in the adjustment of greivances indicate that suchdisciplinary action isa per seviolation of the Act. SeeSanFrancisco-Oakland Mailer's Union No. 18, etc,172 NLRBNo. 252;ToledoLocalsNos 15-P and 272 of theLithographersand Photoengravers InternationalUnion,AFL-CIO (The Toledo Blade Company, Inc),175NLRBNo. 173;New Mexico District Council of Carpenters andJoiners of America, (A. S Horner, Inc),177 NLRB No. 76. Apart of the business of the decisional process,however, isthe making of distinctions and it may be argued that factsof the instant case may be distinguished from those in thecited authorities.The only distinction which I find is that the Teamstershere were confronted with a strike situation,not at the plantatwhich it represented the employees, but at theCompany's other plants. For reasons as valid as they areobvious the Teamsters was unwillingtoprovide anyassistance,direct or indirect,to the Company in combatingthose strikes and in view of Clower's testimony that thesupervisors sent from Westlake plant performed productionand maintenance work normally performed by the strikingemployees the Teamsters may have felt, and justifiably so,that the temporaries were strikebreakers,once removed. Ihave grave doubts that if the facts sustained its position theTeamsters would lose, through a subterfuge on the part ofthe Company, its right to impose disciplinary measures onitsmembers who engaged in such strikebreakingactivity. Ido not believe that Section 8(b)(l)(B) was intended to beused as a device to assist an employer in maintaining hiswork force during a strike or to thwart a union in legitimatestrike activity.But sucha holding would have to rest onproof that the Company set up the temporary supervisorsfor such a purpose and on this point I do not believe theevidence sustains the theory.Ifound both Zimmer and Clower to be credible witnessesand both testified that a decision had been reached to holda turnaround in the plant during eitherApril or May1969.18Their testimony that this would necessitate anincrease in supervisory personnel is supported by therecords indicating that most of the temporaries continuedto work as supervisors after the end of the strike.19 A trialexaminercan only rely on what the record discloses andthisrecordcontainsnothing to contradict Clower'stestimony that none of the temporaries was used to relieve atransferred supervisorMore convincing proof would bewelcome but decision must be reached on the evidence athand.It ismy conclusion that those employees found to besupervisors within the meaning of the Act as set forth inparagraph "C" of this decision were unlawfully fined by theTeamsters and that by such action the Teamsters restrainedand coerced Continental Oil Company in the selection of itsrepresentatives for the adjustment of grievances.2.Violations of Section8(b)(1)(A)The findings I have made with respect to the temporarysupervisors in the preceding paragraph,i.e.,that theTeamsters had no legitimate interest in their promotions,applywith equal effect to the three,Hart,Carter, andLandry,who were not found to be supervisors.The findingwith respect to Hart was based solely on the failure toestablish his supervisory status in the record.As to Carterand Landryitwas based on the finding that the position towhich they were promoted,firemarshall,was notsupervisory within the meaning of the statute. All three did,however, accept changes in their working conditionsotherwise similar to those who were found to be supervisorsand the grounds for the fines, accepting supervisorypositions while other supervisors were strike-breaking, werethe same.Without reaching the apparently insolvable question ofthe excessiveness of the fines20 I would hold that sincethese employees, like the temporaries,were not engaged instrike-breaking or in any other conduct detrimental to thelegitimate interests of the Teamsters21 the fines restrainedand coerced its members for accepting a change inemployment status, a choice therefore beyond the reach ofunion discipline.This conclusion is dictated,Ibelieve, bythe decision of the U.S. Supreme Court inN.LR.B.v. Allis-ChalmersManufacturing Company,388 U.S. 175, whereJustice Brennan,speaking for the majority stated:Thus this history of congressional action does notsupport a conclusion that the Taft-Hartley prohibitionsagainst restraint or coercion of an employee to refrainfrom concerted activities included a prohibition againstthe imposition of fines on members who decline tohonor an authorized strike and attempts to collect suchfines.Rather, the contrary inference is morejustified inthe light of the repeated refrain throughout the debateson Section 8(b)(1)(A) and other sections that Congressdid not propose any limitations with respect to theinternal affairs of unions,aside from barring enforcementof a union'sinternal regulationsto affecta member'semployment status.[Emphasis supplied].IV.THE REMEDYHaving found that the Respondent Teamsters engaged inand is engaging in certain unfair labor practices it will berecommended that it cease and desist from the same andtake certain affirmative action as recommended herein.Having found that the Teamsters fined certain of itsmembers the sum of $150 for accepting promotions in11The record is not too clear on this issue but it may well be that theturnaround in one plant started in April and at the other in May, whichwould explain this apparent inconsistency19As to the six employees promoted by Zimmer in January and whoworked during the strike,the explanation that this was to be a permanentchange in the analysts'laboratory supervisory policy and that the six werein the course of a training period to determine which found would beselected as permanent supervisors provides plausible explanationOneother employee,Monte Andrews.was promoted to replace a supervisorwho suffered a heart attack As to the others who were fined the recorddoes not establish that they were employed regularly dunng the strikeperiod20The Board has yet toissue any decision on this issue although trialexaminers'decisions have been pendingbefore it since 196821G C Exh 3 shows thatone fire marshall,Amon Gentry,was sent toDenver from January 2 to February21 and another,James Weeks, wassent to Billingsfrom January 4 to February 9, both servingfor almost theentire strikeperiod at those plants Carterserved as fire marshall atWestlake onJanuary 4 and14 and from March 31 toApril 14, Landry onJanuary 4 and 5 and from April 6 to April 14 These dates do not establishthatCarter and Landryserved as replacements for the strike-breakingmarshalls 590DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation of Section 8(b)(I)(A) of the Act I shall recom-mend that said fines be rescinded and that Paul Hart andRalph Carter be reimbursed for any sums paid toward saidfineswith interest thereon at the rate of 6 percent perannum from the time said sums were paidHaving found that the Teamsters fined certain of itsmembers the sum of $150 for accepting positions astemporary supervisors during certain periods set forth,supra,in violation of Section 8(b)(1)(B) of the Act I shallrecommend that said fines be rescinded and that thefollowing members shall be reimbursed for any sums paidtoward said fines with interest thereon at the rate of 6percent per annum from the date on which said sums werepaid.Monte AndrewsAlfred C. DeatheridgeElton BertGeorge L. CockerhamJim R. MilamDaniel D. HieronymusBillyR. FranksBilly J.WhiteVito A. TramonteIt shall also be recommended that the Teamsters shallenter on its minutes of meetings the rescission of said finesand notify the above-named employees,in writing,of suchaction.In view of this recommendation I find it necessaryto recommend that the notice herein be read to themembership.Uponthe foregoing conclusions and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.By fining and threatening to fine its members foraccepting promotions with Continental Oil Company, theTeamsters restrained and coerced its members within themeaning of the Act2.By fining and threatening to fine its members foraccepting positions as temporary supervisors with Conti-nental Oil Company, the Teamsters restrained and coercedsaid Company in the selection of its representatives for theadjustment of grievances in violation of Section 8(b)(1)(B)of the Act.3The aforesaid unfair labor practices are unfair labor22 In the event no exceptions are filed as provided by Section 10246 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a judgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of thepractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERIt is hereby recommended that Respondent TeamstersLocal 663, affiliatedwith InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Independent, its officers, representatives, agents,and assigns shall:1.Cease and desist from:(a) Fining and threatening to fine any member becausehe accepted a promotion as an employee with ContinentalOil Company.(b) Fining or threatening to fine any member because heaccepts a position as temporary supervisor with Continen-talOil Company if said position requires that he representthe Company in the adjustment of grievances.2.Take the following affirmative action:(a)Revoke and rescind the fines upon those membersnamed in that section of this Decision entitled "TheRemedy" and reimburse said members as set forth in saidsection.(b) Enter on its minutes of meetings the rescission of saidfines and notify said members, in writing, of such action.(c) Post at its offices and meetings places at Westlake andLake Charles, Louisiana, copies of the notice attachedheretomarked "Appendix." 22 Copies of saidnotice onforms to be provided by the Regional Director for Region15, shall, after being duly signed by Respondent Teamsters'duly authorizedrepresentative,be posted immediatelyupon receipt thereof and be maintained by it for 60consecutive days in conspicuous places including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken to see that such notice are notaltered, defaced, or covered by other material.(d) Forward signed copies of said notice, in writing, to theRegional Director for Region 15 for posting by ContinentalOil Company, if willing, at its plant at Westlake, Louisiana,at locations where notices to employees are customarilyposted.(e)Notify the Regional Director for Region 15, inwriting,within 20 days from the receipt of this Decisionwhat steps have been taken to comply herewith 23NationalLaborRelationsBoard" shall be changed to read "Postedpursuant to a Judgment of a United States Court of Appeals enforcing anOrder of the National LaborRelations Board "23 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 15,in writing,within 10 days from the receipt of this decision, whatsteps Respondent has taken to comply herewith "